Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two additional sensing systems recited in claim 14 and the acoustic emitter recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde-Barber (U.S. 2014/0034823A1), in view of Von Herzen et al. (2016/0266086A1) and Werry et al. (U.S. 2018/0258757A1). 
Regarding claim 1, Hyde-Barber discloses a cement composition (125, fig. 1 and para 0017) for use in a subterranean formation (115, see fig. 1), the cement composition comprising:  5a first plurality of tagging materials (130a) distributed in a first portion (132a) of the cement composition (125, refer to para 0020); wherein the first plurality of tagging materials (132a) emit a first frequency when excited (para 0020); and 10a second plurality of tagging materials (130b) distributed in a second portion (132b) of 
However, Hyde-Barber fails to teach a hydraulic cement.
Von Herzen et al. disclose a system and method for detecting and/or monitoring the integrity and/or condition of cement (refer to abstract), wherein the cement comprises a hydraulic cement that sets and hardens by reaction with water (refer to para 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde-Barber to use a hydraulic cement, as taught by Von Herzen et al., as a simple matter of design choice based on formation characteristics.
However, the combination of Hyde-Barber and Von Herzen et al. fail to teach first and second plurality of hollow beads, wherein the first plurality of hollow beads comprises hollow beads having a first crush pressure and configured to emit a first acoustic signal frequency when imploded and wherein the second plurality of hollow beads comprises hollow beads having a second crush pressure and configured to emit a second acoustic signal frequency when imploded.
Werry et al. disclose a method of using hollow particles (see fig. 1 and 2) as acoustic an acoustic imaging agent in subterranean formation monitoring (paragraphs 0009 and 0012), the system utilizes the potential energy of particles that fracture or crush under high hydrostatic pressure underground to create a detectable acoustic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Von Herzen et al., and Werry et al. before him or her, to have substituted the first and second tagging materials of Hyde-Barber with first and second plurality of hollow beads, wherein the first plurality of hollow beads comprises hollow beads having a first crush pressure and configured to emit a first acoustic signal frequency when imploded and wherein the second plurality of hollow beads comprises hollow beads having a second crush pressure and configured to emit a second acoustic signal frequency when imploded, as taught by Werry et al. for ensuring proper placement of the hollow beads/particles at desired locations which will ensure efficient monitoring of the cement location. 
Regarding claim 2, the combination of Hyde-Barber, Von Herzen et al., and Werry et al. teach all the features of this claim as applied to claim 1 above; Werry et al. further disclose wherein the hollow beads in the first plurality of hollow beads differ from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Von Herzen et al., and Werry et al. before him or her, to have the hollow beads in the first plurality of hollow beads differ from the hollow beads in the second plurality of hollow beads in at least 20one physical property selected from the group consisting of wall thickness, mechanical strength, or brittleness, as taught by Werry et al., for the purpose of mapping the cement placement in different zones in the wellbore.
25 Regarding claim 3, the combination of Hyde-Barber, Von Herzen et al., and Werry et al. teach all the features of this claim as applied to claim 1 above; Werry et al. further disclose wherein the hollow beads in the first plurality of hollow beads and the hollow beads in the second plurality of hollow beads are individually selected from the 
Regarding claim 4, the combination of Hyde-Barber, Von Herzen et al., and Werry et al. teach all the features of this claim as applied to claim 1 above; Werry et al. further disclose wherein the hollow beads in the first plurality of hollow beads and the hollow beads in the second plurality of hollow beads are individually selected from the group consisting of glass spheres, ceramic spheres (paragraphs 0039 and 0096; the particles in example 15 and 16 are hollow spheres as seen in figs. 1 and 2 can be formed of glass or ceramic materials). 
Regarding claim 5, the combination of Hyde-Barber, Von Herzen et al., and Werry et al. teach all the features of this claim as applied to claim 1 above; Werry et al. further disclose wherein the hollow beads in the first plurality of hollow beads and the hollow beads in the second plurality of hollow beads are produced from materials individually selected from the group consisting of glass, ceramic (paragraphs 0039 and 0096; the particles in example 15 and 16 are hollow as seen in figs. 1 and 2 can be formed of glass or ceramic materials).
Regarding claim 6, the combination of Hyde-Barber, Von Herzen et al., and Werry et al. teach all the features of this claim as applied to claim 1 above; Werry et al. further disclose wherein the first portion of the cement composition comprises a third plurality of hollow beads having a third crush pressure and 10configured to emit a third acoustic signal frequency when imploded (paragraph 0126: when two or more different types of protected particles that have been tailored to generate different frequencies or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Von Herzen et al., and Werry et al. before him or her, to have the first portion of the cement composition comprises a third plurality of hollow beads having a third crush pressure and 10configured to emit a third acoustic signal frequency when imploded, for the purpose of mapping a third location of the cement in the reservoir during the cementing operation).
Claims 7, 9-10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde-Barber (U.S. 2014/0034823A1), in view of Werry et al. (U.S. 2018/0258757A1).
Regarding claim 7, Hyde-Barber discloses a method for locating a cement composition in a wellbore (see fig. 1, refer to abstract and paragraph 0017), the method comprising: deploying a sensing system (135) in the wellbore (105); introducing the cement composition (125) into the wellbore (see fig. 1); wherein the cement 15composition comprises: a cement (cement 125), and tagging materials (130a, 130b) configured to emit a frequency when excited (para 0020); sensing the emitted frequency (para 0024); and determining the location of the cement composition in the wellbore from the sensed emitted frequency (para 0024).  

Werry et al., as previously discussed, disclose a method of using hollow particles (see fig. 1 and 2) as acoustic an acoustic imaging agent in subterranean formation monitoring (paragraphs 0009 and 0012), the system utilizes the potential energy of particles that fracture or crush under high hydrostatic pressure underground to create a detectable acoustic sound or emission (para 0011). It creates a true picture to indicate if a zone was completed correctly (para 0013). The hollow particles (1, fig. 1) comprising of outer coating (4) is configured to survive its delivery to a desired location in the well (para 0100). The fracturing or crushing of the base particle results in the creations of an acoustic signal or emission that can be detected for use in mapping the well or formation (para 0100). Different Particles with their respective crush strength can be used to map the pressures at different regions in the well. Wherein the frequencies can be used to distinguish particles with different crush strengths. The different frequencies can be used to identify which of the protected particles are fracturing or crushing in the formation and the location in the well of such particles (para 0131). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Von Herzen et al., and Werry et al. before him or her, to have substituted the tagging materials of 
Regarding claim 9, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 7 above; Werry et al. further disclose wherein the hollow beads comprise at least two pluralities of 30hollow beads; wherein each plurality of hollow beads comprises hollow beads configured to have a different crush pressure and a different frequency of acoustic signal emission from the other plurality of hollow beads (paragraphs 0130 and 0131: particle in example 15 can be used to map when the pressure in certain locations or regions of the well formation are about 7000 psi, and the protected particles in Example 16 can be used to map when the pressures at certain locations or regions in the well formation are about 6000 psi. Particle in example 15 has a wall thickness/coating thickness of 120μm and crush strength of 7000 psi while particle in example 16 has a wall thickness of 100μm and crush strength of 6000 psi).  
Regarding claim 10, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 9 above; Hyde-Barber further discloses sensing the emitted acoustic signal from each plurality of hollow beads (fig. 1 and para 
Regarding claim 12, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 7 above; Hyde-Barber further disclose wherein the sensing system (135) is retrievable from the wellbore (fig. 1 and para 0022: the downhole tool 135 is disposed within the wellbore 105 on a wireline 145 which is retrievable from the wellbore).  
Regarding claim 18, Hyde-Barber discloses a system for locating a cement composition in a wellbore (see fig. 1, refer to abstract and para 0017); the system comprising: the cement composition comprising: a cement (125), and tagging materials (130a, 130b) configured to emit a frequency when excited (para 0020); and a sensing system (135) deployed in the wellbore (see fig. 1); wherein the sensing system (135) is configured to sense the emitted frequency of the tagging materials during the pumping of the cement composition (the downhole tool 135 is capable of sensing the emitted frequency during the pumping of the cement composition).  
However, Hyde-Barber fails to teach the hollow beads having a crush pressure and configured to emit an acoustic 5signal when imploded; wherein the sensing system is configured to sense the emitted acoustic signal of the imploded hollow beads during the pumping of the cement composition.  
Werry et al., as previously discussed, disclose a method of using hollow particles (see fig. 1 and 2) as acoustic an acoustic imaging agent in subterranean formation monitoring (paragraphs 0009 and 0012), the system utilizes the potential energy of particles that fracture or crush under high hydrostatic pressure underground to create a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Von Herzen et al., and Werry et al. before him or her, to have substituted the tagging materials of Hyde-Barber with the hollow beads having a crush pressure and configured to emit an acoustic 5signal when imploded, as taught by Werry et al., wherein the sensing system is configured to sense the emitted acoustic signal of the imploded hollow beads during the pumping of the cement composition, for ensuring proper placement of the hollow beads/particles at desired locations which will ensure efficient monitoring of the cement location. 
15 Regarding claim 20, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 18 above; Werry et al. further disclose wherein the hollow beads comprise at least two pluralities of hollow beads; wherein each plurality of hollow beads comprises hollow beads configured to have a different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber and Werry et al. before him or her, to have the hollow beads comprise at least two pluralities of hollow beads; wherein each plurality of hollow beads comprises hollow beads configured to have a different crush pressure and a different frequency of acoustic signal emission from the other plurality of hollow beads, as taught by Werry et al., for the purpose of mapping the cement placement in different zones in the wellbore.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde-Barber (U.S. 2014/0034823A1), in view of Werry et al. (U.S. 2018/0258757A1) as applied to claim 7 above, and further in view of Roddy et al. (U.S. 2011/0199228A1).
Regarding claim 8, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 7 above; however, the combination of Hyde-
Roddy et al. disclose a system and method of determining the location of cement composition in the wellbore during the pumping operation comprising data interrogation units (1410, fig. 22a to 22c) spaced along a length of casing (20). Cement slurry (1430) may be pumped down the interior of casing (20). The cement slurry may include a slug (1440) of MEMS sensors (52) situated in a portion of the cement slurry (1430). The sensors measure the position of the cement in the wellbore and transmit data to the data interrogation unit (1410, refer to para 0161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Hyde-Barber and Werry et al., to determine the location of the cement composition in the wellbore occurs during the pumping of the cement composition, for tracking the position of the cement which is useful in determining appropriate pumping speed. 
Claims 11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde-Barber (U.S. 2014/0034823A1), in view of Werry et al. (U.S. 2018/0258757A1) as applied to claims 7 and 18 above, and further in view of Stokely (U.S. 2016/0138389A1).
Regarding claim 11, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 7 above; however, the combination of Hyde-Barber and Werry et al. fail to teach the sensing system comprises a sensing system 5selected from the group consisting of point pressure systems coupled to a fiber optic cable or electrical telemetry system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyde-Barber and Werry et al. to have the sensing system 5selected from the group consisting of Rayleigh backscatter time or frequency domain acoustic sensing systems, as taught by Stokely as an alternative system, for the purpose of experimentation to determine which system is more efficient. 
15 Regarding claim 13, the combination of Hyde-Barber and Werry et al. teach all the features of this claim as applied to claim 7 above; however, the combination of Hyde-Barber and Werry et al. fail to teach the sensing system is not retrievable from the wellbore.  
Stokely discloses sensing system (32, fig. 13) attached to the surface of production casing (20) via couplers (33). This system is not retrievable as it is coupled to the casing (see fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyde-Barber and Werry et al. to have the sensing system is not retrievable from the wellbore, as taught by Stokely, as an alternative system, for the purpose of experimentation to determine most efficient system based on formation characteristics. 

Stokely discloses the wellbore system (10) can include one or more fiber optic cables (32) which can be or include sensors located at different zones of the wellbore (12; para 0024) wherein the fiber optic cables are deployed at different angular orientation from each other (see figs. 4-5 and refer to para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyde-Barber and Werry et al. to have at least two additional sensing systems in the wellbore; wherein each individual sensing system is deployed in a different position, or a 20different orientation, from each other individual sensing system, or a combination of different position and orientation, as taught by Stokely, for the purpose of monitoring different zones simultaneously which will provide useful information to the surface operator needed to perform the cementing operation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde-Barber (U.S. 2014/0034823A1), in view of Werry et al. (U.S. 2018/0258757A1) and Stokely (U.S. 2016/0138389A1) as applied to claim 14 above, and further in view of Hausot et al. (U.S. 2014/0208841A1).

Hausot et al. disclose an electrically passive device for in-situ acoustic emission and measuring of various materials. The device emits an acoustic signal sequence(s) that may be used for triangulation of the device position within, for example, a hydrocarbon reservoir (refer to abstract and paragraph 0053). The position of the device may be extracted from detected acoustic signature by triangulation (refer to para 0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyde-Barber, Werry et al., and Stokely to included triangulating the position of the sensed emitted acoustic signal, as taught by Hausot et al., for the purpose of data validation to increase the credibility and validity of the obtained data and efficiently determining cement location. 
Regarding claim 16, the combination of Hyde-Barber, Werry et al., Stokely, and Hausot et al. teach all the features of this claim as applied to claims 15 above; Hausot et al. further disclose the device being capable to emit acoustic signal which allows indication of fluid movement and fracture propagation within a hydrocarbon reservoir (refer to para 0314).
However, the combination of Hyde-Barber, Werry et al., Stokely, and Hausot et al. is silent to wherein the wellbore comprises a loss zone; and wherein the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hyde-Barber, Werry et al., Stokely, and Hausot et al. before him or her, to have located loss zone such as fractures during the pumping of the cement composition, for the purpose of informing a surface operator to optimize the cementing operation to minimize cement loss in the loss zone. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion30
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YANICK A AKARAGWE/Examiner, Art Unit 3672